Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication (2016/020780) to Sayles (cited by Applicant).
Regarding independent claim 1, Sayles discloses reading, by an application (App) terminal (36), a tooth brushing scheme (40) in a cloud (network) (See paragraphs [0035] and [0044]);
obtaining personal information of a user, and recommending a matched tooth brushing scheme according to the personal information (See paragraph [0040] and claim 1);
pushing (32) the tooth brushing scheme (40), which is recommended, to the smart toothbrush (12) for parameter adjustment (See paragraphs [0042]- [0045] and  claim 5), alternatively, pushing a tooth brushing scheme customized or re-selected by the user to the smart toothbrush (12) for parameter adjustment according to an obtained user selection operation (See claim 9).
Regarding claim 2, Sayles discloses pushing (32) the tooth brushing scheme (40) (See paragraph [0045] and  claim 5), which is recommended, to the smart toothbrush for parameter adjustment, alternatively, pushing the tooth brushing scheme customized or re-selected by the user to the smart toothbrush for parameter adjustment according to the obtained user selection operation comprises:
according to the obtained user selection operation, determining whether the tooth brushing scheme recommended by the App terminal is accepted;
if yes, pushing the tooth brushing scheme which is recommended by the App terminal to the smart toothbrush for parameter adjustment;
if not, pushing the tooth brushing scheme customized or re-selected by the user to the smart toothbrush for operational parameter adjustment.
Regarding claim 7, Sayles discloses prior to reading, by the App terminal (36), the tooth brushing scheme (40) in the cloud (30): recording, by the cloud (30), all tooth brushing schemes (40) and matching appropriately based on different groups of people (See paragraph [0040]).
Regarding independent claim 10, Sayles discloses an application (App) terminal (36), a cloud (storage or network) and a smart toothbrush (12) which are respectively connected to the App terminal (36), the App terminal (36) comprising a first storage (30), a first processor (24), 
and a first control program stored in the first storage (30) and executed by the first processor (24), wherein the first processor (24) executes the first control program for: reading, by an App terminal (36), a tooth brushing scheme in a cloud (38) (See paragraph [0035]);
obtaining personal information of a user, and recommending a matched tooth brushing scheme according to the personal information (See claim 1);
pushing the tooth brushing scheme (32), which is recommended, to the smart toothbrush for parameter adjustment (See paragraph [0035]), alternatively, pushing a tooth brushing scheme customized or re-selected by the user to the smart toothbrush for parameter adjustment according to an obtained user selection operation.
Regarding claim 11, Sayles discloses that the first processor (24) further executes the first control program for: according to the obtained user selection operation, determining whether the tooth brushing scheme recommended by the App terminal (36) is accepted;
if yes, pushing the tooth brushing scheme (32) which is recommended by the App terminal (36) to the smart toothbrush (12) for operational parameter adjustment (See paragraphs [0042]-[0045]);
if not, pushing the tooth brushing scheme customized or re-selected by the user to the smart toothbrush for operational parameter adjustment.
Regarding claim 14, Sayles discloses obtaining the personal information (40) of the user from registration information of an App account (36) or account information of a third-party application associated with the App account (36); determining which group the user belongs to according to the personal information (58); recommending (52) the matched tooth brushing scheme according to the group the user belongs to; displaying the tooth brushing scheme which is recommended on the display interface of the App terminal (36) (See paragraph [0036]-[0040]).

Allowable Subject Matter
2.	Claims 3-6, 8, 9, 12, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723